Citation Nr: 0925359	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  00-08 000	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
including sinus-related headaches.

2.  Entitlement to service connection for a left hip 
disorder, including as secondary to a service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 
1968.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a December 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama - which, in relevant part, denied the Veteran's 
claims for service connection for an ulcer (peptic ulcer 
disease), left hip condition, and sinus headaches.

In May 2000, the Veteran testified at a hearing at the RO 
concerning these claims.  A local hearing officer presided.  
The transcript of the proceeding indicates the hearing 
officer was mistakenly considering the claim for service 
connection for sinus headaches as, instead, a claim for an 
increased rating for the Veteran's already service-connected 
vasomotor rhinitis, which includes headaches as one of the 
associated symptoms.  But it was subsequently clarified that 
the Veteran was indeed trying to also establish his 
entitlement to service connection for sinus headaches, 
specifically.

In July 2004 the Board remanded the claims for service 
connection for peptic ulcer disease, sinus headaches, and a 
left hip disorder to the RO, via the Appeals Management 
Center (AMC), for further development and consideration.

The AMC has since issued a decision in December 2008, on 
remand, granting the claim for service connection for peptic 
ulcer disease.  The Veteran has not appealed either the 10 
percent disability rating initially assigned for that 
condition or the effective date of October 26, 1999, so that 
claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating he must separately appeal 
these downstream issues).



In a December 2008 supplemental statement of the case (SSOC), 
the AMC continued to deny the remaining claims for service 
connection for sinus headaches and a left hip disorder, so 
these claims are still at issue.  Regrettably, however, 
the Board must again remand them to the RO via the AMC for 
still further development and consideration.

There is one other preliminary point also worth mentioning.  
In a September 2004 statement submitted during the pendency 
of this appeal, the Veteran also claimed entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
But the RO has not considered this additional claim, much 
less denied it and the Veteran responded by filing a timely 
appeal to the Board.  So this claim is referred to the RO for 
appropriate development and consideration since the Board 
does not presently have jurisdiction to consider this 
additional issue.  See 38 C.F.R. § 20.200 (2008).  See, too, 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally 
does not have jurisdiction over an issue not yet adjudicated 
by the RO).


REMAND

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Concerning the duty to assist, the Veteran indicated in a May 
2001 statement that he had received relevant treatment at the 
VA Medical Centers (VAMCs) in Chicago, Illinois and Biloxi, 
Mississippi.  While it appears the RO attempted, without 
avail, to obtain his treatment records from the Biloxi VAMC, 
there is no indication that a similar attempt was made to 
obtain his treatment records from the VAMC in Chicago.  VA 
has constructive, if not actual, notice of the existence 
and pertinence of these additional VA treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  And VA is 
obligated to try and obtain them before deciding this appeal.  
38 C.F.R. § 3.159(c)(2) (2008).

Additionally, the Board sees the Veteran's October 1999 claim 
indicated he wanted to be considered for service connection 
for a left hip disorder on a secondary basis in relation to 
his already service-connected low back disability.  And the 
RO's adjudication of his claim considered this possible 
alternative basis of entitlement.  38 C.F.R. § 3.310(a) and 
(b) (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
However, the VCAA notice letters sent regarding this claim 
did not include the requirements for establishing service 
connection on a secondary basis, only instead the 
requirements for establishing service connection based on 
direct incurrence of this condition in service, which is not 
what the Veteran is alleging.  He therefore needs to be 
provided appropriate VCAA notice regarding the requirements 
for establishing secondary service connection, according to 
38 C.F.R. § 3.310.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran an additional VCAA 
notice letter apprising him of how to 
substantiate a claim for secondary service 
connection under 38 C.F.R. § 3.310(a) and 
(b).

2.  Obtain all of the Veteran's relevant 
VA medical treatment records that have not 
already been obtained and associated with 
the claims file for consideration.  
This includes, in particular, any 
treatment records at the VAMCs in Chicago, 
Illinois, and surrounding area.

3.  If, and only if, new VA treatment 
records relating to the Veteran's claims 
are obtained, provide the claims file with 
these additional records to the physicians 
who examined him in October 2008 and who 
offered medical nexus opinions on these 
claims and ask whether these additional 
records in any way change their opinions.  
Whether they do or do not should be 
expressly indicated and an explanation 
provided.

*If, for whatever reason, it is not 
possible to have these physicians who 
prepared the October 2008 reports comment 
further in an addendum statement, then 
have someone else comment who is equally 
qualified to make these necessary 
determinations.  This may require having 
the Veteran reexamined, but this is left 
to the designated physician's discretion.

4.  The readjudicate the remaining claims 
for service connection for sinus headaches 
and a left hip disorder in light of any 
additional evidence.  If these claims 
continue to be denied, send the Veteran 
and his representative another SSOC and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




